MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-13-00984-CV

Jung Ju Chang, Appellant                   Appealed from the County Civil Court
                                           at Law No 4 of Harris County. (Tr. Ct.
v.                                         No. 1035736). Memorandum Opinion
                                           delivered by Justice Donovan. Justices
H-Mart Houston, Inc., Appellee
                                           Brown and Wise also participating.

TO THE COUNTY CIVIL COURT AT LAW NO 4 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on February 26, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment in favor of appellee, H-Mart
Houston, Inc., signed October 24, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.
       We order appellant, Jung Ju Chang, to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 08,
2015.